DETAILED ACTION
Claims 1, 9, and 17 are amended. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Response to Amendment
Amendments to paragraphs [0008], [0015], and [0029] are fully considered and are satisfactory to overcome the objections directed to the specification in the previous Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/730,041 (hereinafter “reference application”) in view of Dai et al. (US 2018/0207802 A1; hereinafter Dai). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application anticipate claims 1-20 of the instant application since “listening” for particular events as disclosed by the reference application is a form of monitoring for events as recited with claims 1-20 of the instant application; except for the features of “based upon an identification of a pattern for the activity” and “on a condition that the match is identified”.
However, Dai teaches:
based upon an identification of a pattern for the activity (see e.g. Dai, paragraph 133: “detecting that a person is approaching… “10 meters” is a threshold value of a distance for determining that a person is approaching. When a person is within 10 meters of the robot, the value of the function becomes true. When the threshold value is “10 meters” in a crowded location, there is a fear that people not to be greeted are increasingly misdetected and the success rate of correctly detecting the approach of people to be greeted may decrease. In that case, the entity managing the robot, for example, the manager may only change the argument to a shorter distance such as “6 meters””)
on a condition that the match is identified (see e.g. paragraph 133: “When the trigger determination expression is determined by the trigger determination program 144 to be “true””)
The reference application and Dai are analogous art because they are in the same field of endeavor: operational management of a robot’s execution. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application with the teachings of Dai. The motivation/suggestion would be to refine the conditional analysis for trigger detections; thus improving the overall operational management of the robot’s execution.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al. (US 2018/0207802 A1; hereinafter Dai).

With respect to claim 1, Dai teaches: A computing device (see e.g. Fig. 2: “STS”) comprising: 
a processor (see e.g. Fig. 2: “CPU 11”) and a memory (see e.g. Fig. 2: “Memory 14”) operatively coupled to and in communication with the processor (see e.g. paragraph 45: “a memory 14, and a communication interface 15 are coupled to the CPU 11 via a bus 12”; and Fig. 2), the processor configured to execute a robotic automation process (see e.g. paragraph 40: “STS is a server configured to control a service providable by a single robot”) of an application (see e.g. paragraphs 67-69); 
the processor is further configured to monitor, in relation to the robotic automation process, for an event (see e.g. Fig. 5: “function_target lock”; and paragraph 134: “The expression “function_target lock ( )”… is an action in which a robot that has determined that there is a possibility that a person is approaching the robot locks that person as the target of the personal service”) or an activity (see e.g. Fig. 5: “function_person approach detection”; and paragraph 133: “for detecting that a person is approaching”) associated with a trigger (see e.g. paragraph 59: “The trigger condition for causing the action is defined by the trigger determination expression 13403”; and Fig. 5), wherein the trigger is defined by code (see e.g. paragraph 47: “trigger action information (trigger action configuration table 134) is stored in the storage apparatus 13”; and Fig. 2, 5), a definition file (see e.g. paragraph 56: “Each table file of the trigger action configuration table 134 stores therein a trigger number 13402, a trigger determination expression 13403, an action 13404, an action requirement capability 13405, an action parallel executability 13406, and an action omissibility 13407 in association with each other”; and Fig. 5), or a configuration file (see e.g. paragraph 56: “trigger action configuration table 134 includes a plurality of table files for each task”; paragraph 57: “The table file of the trigger action configuration table 134 is defined by the configuration of the triggers for respectively causing the series of actions included in the task”; and Fig. 5); 
the processor is further configured to identify a match for the event (see e.g. paragraph 134: “The expression “function_target lock ( )”… is an action in which a robot that has determined that there is a possibility that a person is approaching the robot locks that person as the target of the personal service”) based upon an identification of a pattern for the activity (see e.g. paragraph 133: “detecting that a person is approaching… “10 meters” is a threshold value of a distance for determining that a person is approaching. When a person is within 10 meters of the robot, the value of the function becomes true. When the threshold value is “10 meters” in a crowded location, there is a fear that people not to be greeted are increasingly misdetected and the success rate of correctly detecting the approach of people to be greeted may decrease. In that case, the entity managing the robot, for example, the manager may only change the argument to a shorter distance such as “6 meters””) associated with the trigger (see e.g. paragraph 133: “When the trigger determination expression is determined by the trigger determination program 144 to be “true”, the trigger determination program 144 returns a response that the trigger determination expression is true to the single-type task execution program 142. When the single-type task execution program 142 receives the response that the trigger determination expression is true, the single-type task execution program 142 causes the action execution program 143 to execute an action “function_target lock (function execution robot ID)”; and paragraph 134: “this action is an action in which a robot that has determined that there is a possibility that a person is approaching the robot locks that person as the target of the personal service”); and 
the processor is further configured to instruct, on a condition that the match is identified (see e.g. paragraph 133: “When the trigger determination expression is determined by the trigger determination program 144 to be “true””), a robot executor to initiate a process (see e.g. paragraph 133: “the single-type task execution program 142 causes the action execution program 143 to execute an action “function_target lock (function execution robot ID)””; and paragraph 134: “the robot locks that person as the target of the personal service. Specifically, processing of locking the person as the target is processing of recognizing a face of a person”) during the robotic automation process (see e.g. paragraph 59: “When the trigger determination expression 13403 is determined to be true by the trigger determination program 144, the action of the action 13404 is executed by the action execution program 143”; paragraphs 133-134: ; and Fig. 5).

With respect to claim 2, Dai teaches: The computing device of claim 1, wherein the code, the definition file, or the configuration file defines rules (see e.g. paragraph 59: “The trigger determination expression 13403 includes a generic function having a return value that can be executed by the trigger determination program 144 or a character string indicating a conditional expression”; paragraph 62: “The action requirement capability 13405 is the capability required for the robot to execute the action”; paragraph 63: “The action parallel executability 13406 indicates whether the action can be executed in parallel with other actions”; and paragraph 64: “The action omissibility 13407 indicates whether a robot that does not satisfy the capability specified by the action requirement capability 13405 can skip that action and execute the next action”) or elements (see e.g. paragraph 133: “The first argument "function execution robot ID" indicates the robot ID of the robot that executes the determination and the second argument "10 meters" is a threshold value of a distance for determining that a person is approaching”; paragraph 135: “The trigger determination expression of this row is "true"”; paragraph 136: “function execution robot ID, target coordinate)<=5 meters”; paragraph 137: “function execution robot ID”, “detection”) for the trigger (see e.g. paragraphs 59-64, 133-136; Fig. 5).

With respect to claim 3, Dai teaches: The computing device of claim 1, wherein the process is from a list of processes associated with the trigger (see e.g. paragraph 47: “In trigger action information, the task to be executed by the robot is formed of a series of actions”).

With respect to claim 4, Dai teaches: The computing device of claim 1, wherein the trigger is associated with a time point, a flow point, or a sequence point (see e.g. paragraph 198: “a sequence diagram”; and paragraph 199: “returns the trigger determination result message M4 to the single-type task execution program 142 (Step T2). In the example, the trigger determination result M402 of the determination result message is "true"”) during the robotic automation process (see e.g. paragraphs 198-199; and Fig. 27).

With respect to claim 5, Dai teaches: The computing device of claim 1, wherein user interface (UI) elements related to the trigger are mapped or configured in relation to the process (see e.g. Fig. 1: “Task configuration terminal TST”; paragraph 42: “task configuration terminal (TST; Task Setting Terminal) is a terminal configured to configure the task of each service for the single-type task management server STS”; paragraph 44: “the trigger action configuration table is updated or edited by a person such as a manager, the task configuration terminal TST includes input and output devices. The input device is a keyboard and a mouse, for example, and the output device includes a display… the task configuration terminal TST updates and edits a trigger action configuration table 134 on the single-type task management server STS… The task configuration terminal TST can also update and edit other tables in a data memory of the single-type task management server STS”; and Fig. 1, 5).

With respect to claim 6, Dai teaches: The computing device of claim 1, wherein the match comprises matching user interface (UI) elements (see e.g. paragraph 133: “function_person approach detection (function execution robot ID, 10 meters)==detection”; paragraph 135: “The trigger determination expression of this row is "true"”; paragraph 136: “function execution robot ID, target coordinate)<=5 meters”; paragraph 137: “function_main detect (function execution robot ID)==detection”) of the application (see e.g. paragraph 44: “the trigger action configuration table is updated or edited by a person such as a manager, the task configuration terminal TST includes input and output devices. The input device is a keyboard and a mouse, for example, and the output device includes a display… the task configuration terminal TST updates and edits a trigger action configuration table 134 on the single-type task management server STS… The task configuration terminal TST can also update and edit other tables in a data memory of the single-type task management server STS”; and Fig. 1, 5).

With respect to claim 7, Dai teaches: The computing device of claim 1 further comprising a queue configured to manage requests for the robot executor in relation to the robotic automation process (see e.g. paragraph 47: “In trigger action information, the task to be executed by the robot is formed of a series of actions... The task to be performed by the robot is formed of a series of actions”; paragraph 61: “The trigger number 13402 is a number indicating the first action, the last action, and the order of the actions when the plurality of actions 13404 are executed”; and Fig. 5: “Trigger number 13402”).

With respect to claim 8, Dai teaches: The computing device of claim 1, wherein the event or the activity is any one of a mouse click, a keyboard event, an image click, a touch input, process start (see e.g. paragraph 61: “The trigger number 13402 is a number indicating the first action”), process stop (see e.g. paragraph 61: “The trigger number 13402 is a number indicating… the last action”), file change, folder change, universal resource locator (URL) input, navigation input, replay event, undesirable online user navigation, desirable user navigation, an external trigger (see e.g. Fig. 5: “function_person approach detection”; and paragraph 133: “for detecting that a person is approaching”), or an event on another system.

With respect to claims 9-16: Claims 9-16 are directed to a method corresponding to active steps performed by the device recited in claims 1-8, respectively; please see the rejections directed to claims 1-8 above which also cover the limitations recited in claims 9-16.

With respect to claims 17-20: Claims 17-20 are directed to a computing device utilizing a plurality of robot executors corresponding to the computer device utilizing a robot executor as disclosed in claims 1, 7, 3, and 4, respectively; please see the rejections directed to claims 1, 3, 4, and 7 above which also cover the limitations recited in claims 17-20. Note that, Dai also discloses a computing device utilizing a plurality of robot executors (see e.g. paragraphs 41, 75; and Fig. 8, 11) corresponding to the computing device disclosed in claims 1, 3, 4, and 7.

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. In detail:

(1)	Regarding claim 1, Applicant argues that Dai fails to teach the claimed “pattern matching” features; specifically the limitation “the processor is further configured to identify a match for the event based upon an identification of a pattern for the activity associated with the trigger” as recited in claim 1 (Remarks, pages 12-14).
	However, note that Dai does disclose identifying a match for a function_target lock() event based upon an identification of a person is approaching a robot for the function_person approach activity (i.e. a pattern of movement for the function_person) which is associated with a corresponding trigger.
	More specifically, Dai discloses a “function_person approach detection ( )” function and an associated trigger for detecting that a person is approaching by analyzing a distance for determining that the person is approaching (i.e. analyzing a movement pattern). When the person is within a threshold distance value of the robot, the associated trigger is determined to be “true” and “function_target lock” is executed (see e.g. Dai, paragraph 134). 
The “function_target lock” is an event that locks the robot to the approaching person as a target, such as a facial recognition event for the person (see e.g. paragraph 134).
Therefore, Dai discloses identifying a match for the “function_target lock” event based upon an identification of a pattern of movement for the “function_person approach detection ( )” activity associated with a corresponding trigger.
	Consequently, Dai teaches the limitation “the processor is further configured to identify a match for the event based upon an identification of a pattern for the activity associated with the trigger” as recited in claim 1, and the Examiner maintains the corresponding rejection. For more details, please see the rejection directed to claim 1 above.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0401430 A1 by Berg et al. discloses a robot process automation with fully automatic bots that run in response to triggering events that match predetermined patterns.
US 2010/0217438 A1 by Kawaguchi et al. discloses conditional execution of tasks for a robot.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194